 

Exhibit 10.20

 

 

AMENDED AND RESTATED

 

EMPLOYEE AND DIRECTOR INCENTIVE RESTRICTED SHARE PLAN

OF

HOSPITALITY INVESTORS TRUST, INC.

 

SECTION 1.             PURPOSES OF THE PLAN AND DEFINITIONS

 

1.1              Purposes. The purposes of the Employee and Director Incentive
Restricted Share Plan (this “Plan”) of Hospitality Investors Trust, Inc. (the
“Company”), are to:

 

(1)               provide incentives to selected Persons chosen to receive
share-based awards because of their ability to improve operations and increase
profits of the Company;

 

(2)               encourage selected Persons to accept positions with or
continue to provide services to the Company and Affiliates of the Company, as
applicable; and

 

(3)               increase the interest of Directors in the Company’s welfare
through their participation in the growth in value of the Company’s Shares.

 

To accomplish these purposes, this Plan provides a means whereby Affiliates of
the Company, employees and officers of the Company and Affiliates of the
Company, Directors, and other enumerated Persons may receive Awards.

 

1.2              Definitions. For purposes of this Plan, the following terms
have the following meanings:

 

“Affiliate” means, with respect to any other Person: (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, ten percent
(10.0%) or more of the outstanding voting securities of such other Person; (ii)
any Person ten percent (10.0%) or more of whose outstanding voting securities
are directly or indirectly owned, controlled or held, with the power to vote, by
such other Person; (iii) any Person directly or indirectly controlling,
controlled by or under common control with such other Person; (iv) any executive
officer, director, trustee, general partner or manager of such other Person; and
(v) any legal entity for which such Person acts as an executive officer,
director, trustee, general partner or manager. The determination of whether a
Person is an Affiliate shall be made by the Board acting in its sole and
absolute discretion.

 

“Applicable Laws” means the requirements relating to the administration of
Awards under state corporation laws, U.S. federal and state securities laws, the
Code, any stock exchange or quotation system on which the Shares are listed or
quoted and the applicable laws of any foreign country or jurisdiction where
Awards are, or will be, granted under this Plan.

 

“Articles Supplementary” means the Articles Supplementary of the Company as
filed with the State Department of Assessments and Taxation of Maryland on March
31, 2017.

 



 

 

 

“Award” means any award of Restricted Shares or Restricted Share Units under
this Plan.

 

“Award Agreement” means, with respect to each Award, the written agreement
executed by the Company and the Participant or other written document approved
by the Board setting forth the terms and conditions of the Award.

 

“Board” means the Board of Directors of the Company.

 

“Change in Control” shall have the meaning set forth on Exhibit A.

 

“Charter” means the charter of the Company, as the same may be amended from time
to time and including, for the avoidance of doubt, the Articles Supplementary.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” means the Board, the Compensation Committee of the Board or a duly
appointed committee of the Board to which the Board has delegated its powers and
functions hereunder.

 

“Company ” means American Realty Capital Hospitality Trust, Inc., to be renamed
Hospitality Investors Trust, Inc.

 

“Director means a person elected or appointed and serving as a member of the
Board in accordance with the Charter and the Maryland General Corporation Law.

 

“Effective Date” has the meaning set forth in Section 14.

 

“Exchange Act means the Securities Exchange Act of 1934, as amended from time to
time.

 

“Fair Market Value” means with respect to Shares:

 

(i)                 If the Shares are listed on any established stock exchange
or a national market system, their Fair Market Value shall be the closing sales
price for the Shares, or the mean between the high bid and low asked prices if
no sales were reported, as quoted on such system or exchange (or, if the Shares
are listed on more than one exchange, then on the largest such exchange) for the
date the value is to be determined (or if there are no sales or bids for such
date, then for the last preceding business day on which there were sales or
bids), as reported in The Wall Street Journal

 

(ii)               If the Shares are regularly quoted by a recognized securities
dealer but selling prices are not reported, or if there is no secondary trading
market for the Shares, their Fair Market Value shall be determined in good faith
by the Board.

 

“Grant Date” has the meaning set forth in Section 5.1(c).

 

“Participant” means an eligible person who is granted an Award.

 



 2 

 

 

“Person” means an individual, a corporation, partnership, trust, association, or
any other entity.

 

“Plan” means this Employee and Director Incentive Restricted Share Plan, as
amended and or restated from time to time in accordance with its terms.

 

“Restricted Share Unit” means an Award granted under Section 5.3.

 

“Restricted Shares” means an Award granted under Section 5.2.

 

“Rule 16b-3” means Rule 16b-3 adopted under Section 16(b) or any successor rule,
as it may be amended from time to time, and references to paragraphs or clauses
of Rule 16b-3 refer to the corresponding paragraphs or clauses of Rule 16b-3 as
it exists at the Effective Date or the comparable paragraph or clause of Rule
16b-3 or successor rule, as that paragraph or clause may thereafter be amended.

 

“Section 16(b)” means Section 16(b) of the Exchange Act.

 

“Section 409A of the Code” means the nonqualified deferred compensation rules
under Section 409A of the Code and any applicable Treasury regulation or other
official guidance promulgated thereunder.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Shares ” means shares of common stock of the Company, $0.01 par value per
share.

 

“Termination” means that a Participant has ceased, for any reason and with or
without cause, to be an employee or Director of, or a consultant to, the Company
or any Affiliate of the Company.

 

SECTION 2.               ELIGIBLE PERSONS

 

Every Person who, at or as of the Grant Date, is:

 

(a)                a full-time employee of the Company or any Affiliate of the
Company;

 

(b)               an officer of the Company or any Affiliate of the Company;

 

(c)                a Director of the Company;

 

(d)               a director of any Affiliate of the Company; or

 

(e)                a Person that the Board designates as eligible for an Award
because such Person:

 

(i)                 performs bona fide consulting or advisory services for the
Company or any Affiliate of the Company pursuant to a written agreement (other
than services in connection with the offer or sale of securities in a
capital-raising transaction), and

 



 3 

 

 

(ii)               has a direct and significant effect on the financial
development of the Company or any Affiliate of the Company, shall be eligible to
receive Awards hereunder.

 

SECTION 3.              SHARES SUBJECT TO THIS PLAN

 

The total number of Shares that may be issued pursuant to Awards shall not
exceed 5.0% of the Company’s outstanding Shares on a fully diluted basis at any
time and in any event will not exceed 4,000,000 Shares. The number of Shares
reserved for issuance under this Plan is subject to adjustment in accordance
with the provisions for adjustment in Section 5.1. If any Shares awarded under
this Plan are forfeited for any reason, the number of forfeited Shares shall
again be available for purposes of granting Awards under this Plan.

 

SECTION 4.              ADMINISTRATION

 

4.1              Administration. This Plan shall be administered by the
Committee.

 

4.2              Committee’s Powers. Subject to the express provisions of this
Plan, the Committee shall have the authority, in its sole discretion:

 

(a)                to adopt, amend and rescind administrative and interpretive
rules and regulations relating to this Plan;

 

(b)               to determine the eligible Persons to whom, and the time or
times at which, Awards shall be granted;

 

(c)                to determine the number of Shares that shall be the subject
of each Award;

 

(d)               to determine the terms and provisions of each Award (which
need not be identical) and any amendments thereto, including provisions defining
or otherwise relating to:

 

(i)                 the extent to which the transferability of Shares issued or
transferred pursuant to any Award is restricted;

 

(ii)               the effect of Termination on an Award;

 

(iii)             the effect of approved leaves of absence; and

 

(iv)             to construe the respective Award Agreements and this Plan.

 

(e)                to make determinations of the Fair Market Value of Shares;

 

(f)                to waive any provision, condition or limitation set forth in
an Award Agreement;

 

(g)               to delegate its duties under this Plan to such agents as it
may appoint from time to time; and

 

(h)               to make all other determinations, perform all other acts and
exercise all other powers and authority necessary or advisable for administering
this Plan, including the delegation of those ministerial acts and
responsibilities as the Committee deems appropriate.

 



 4 

 

 

The Committee may correct any defect, supply any omission or reconcile any
inconsistency in this Plan, in any Award or in any Award Agreement in the manner
and to the extent it deems necessary or desirable to implement this Plan, and
the Committee shall be the sole and final judge of that necessity or
desirability. The determinations of the Committee on the matters referred to in
this Section 4.2 shall be final and conclusive.

 

4.3              Term of Plan. No Awards shall be granted under this Plan after
10 years from the Effective Date of this Plan.

 

SECTION 5.              CERTAIN TERMS AND CONDITIONS OF AWARDS

 

5.1              All Awards. All Awards shall be subject to the following terms
and conditions:

 

(a)                Changes in Capital Structure. If the number of outstanding
Shares is increased by means of a share dividend payable in Shares, a share
split or other subdivision or by a reclassification of Shares, then, from and
after the record date for such dividend, subdivision or reclassification, the
number and class of Shares subject to this Plan shall be increased or adjusted,
as applicable, in proportion to such increase in outstanding Shares. If the
number of outstanding Shares is decreased by means of a reverse share split or
other combination or by a reclassification of Shares, then, from and after the
record date for such combination or reclassification, the number and class of
Shares subject to this Plan shall be decreased or adjusted, as applicable, in
proportion to such decrease in outstanding Shares.

 

(b)               Certain Corporate Transactions. In the event of any change in
the capital structure or business of the Company by reason of any
recapitalization, reorganization, merger, consolidation, split-up, subdivision,
combination, exchange of Shares or any similar change affecting the Company’s
capital structure or business, then the aggregate number and kind of Shares
which thereafter may be issued under this Plan shall be appropriately adjusted
consistent with such change in such manner as the Committee may deem equitable
to prevent substantial dilution or enlargement of the rights granted to, or
available for, Participants under this Plan, and any such adjustment determined
by the Committee in good faith shall be binding and conclusive on the Company
and all Participants and employees and their respective heirs, executors,
administrators, successors and assigns.

 

(c)                Grant Date. Each Award Agreement shall specify the date as of
which it shall be effective (the “ Grant Date”).

 

(d)               Vesting. Each Award shall vest, and any restrictions
thereunder shall lapse, as the case may be, at such times and in such amounts as
may be specified by the Committee in the applicable Award Agreement.

 

(e)                Nonassignability of Rights. Awards shall not be transferable
other than with the consent of the Committee or by will or the laws of descent
and distribution.

 

(f)                Termination from the Company or any Affiliate of the Company;
Change in Control. The Committee shall establish, in respect of each Award when
granted, the effect of a Termination on the rights and benefits thereunder and
in so doing may, but need not, make distinctions based upon the cause of
termination (such as retirement, death, disability or other factors) or which
party effected the termination (the employer or the employee). Subject to
Sections 5.1(a) and (b) above, the Committee may establish, in respect of each
Award when granted, the effect of a Change in Control on the rights and benefits
thereunder.

 

(g)               Minimum Purchase Price. Notwithstanding any provision of this
Plan to the contrary, if authorized but previously unissued Shares are issued
under this Plan, such Shares shall not be issued for a consideration which is
less than as permitted under Applicable Laws, and in no event, shall such
consideration be less than the par value per Share multiplied by the number of
Shares to be issued.

 

(h)               Other Provisions. Each Award Agreement may contain such other
terms, provisions and conditions not inconsistent with this Plan, as may be
determined by the Committee.

 



 5 

 

 

5.2              Restricted Shares. Restricted Shares shall be subject to the
following terms and conditions:

 

(a)                Grant. The Committee may grant one or more Awards of
Restricted Shares to any Participant. Each Award of Restricted Shares shall
specify the number of Shares to be issued to the Participant, the date of
issuance and the restrictions imposed on the Shares including the conditions of
release or lapse of such restrictions. Upon the issuance of Restricted Shares,
the Participant may be required to furnish such additional documentation or
other assurances as the Committee may require to enforce restrictions applicable
thereto.

 

(b)               Restrictions. Except as specifically provided elsewhere in
this Plan or the Award Agreement regarding Restricted Shares, Restricted Shares
may not be sold, assigned, transferred, pledged or otherwise disposed of or
encumbered, either voluntarily or involuntarily, until the restrictions have
lapsed and the rights to the Shares have vested. The Committee may in its sole
discretion provide for the lapse of such restrictions in installments and may
accelerate or waive such restrictions, in whole or in part, based on service,
performance or such other factors or criteria as the Committee may determine.

 

(c)                Dividends. Unless otherwise determined by the Committee, cash
dividends with respect to Restricted Shares shall be paid to the recipient of
the Award of Restricted Shares on the normal dividend payment dates, and
dividends payable in Shares shall be paid in the form of Restricted Shares
having the same terms as the Restricted Shares upon which such dividend is paid.
Each Award Agreement for Awards of Restricted Shares shall specify whether and,
if so, the extent to which the Participant shall be obligated to return to the
Company any cash dividends paid with respect to any Restricted Shares which are
subsequently forfeited.

 

(d)               Forfeiture of Restricted Shares. Except to the extent
otherwise provided in the applicable Award Agreement, when a Participant’s
Termination occurs, the Participant shall automatically forfeit all Restricted
Shares still subject to restriction.

 

5.3              Restricted Share Units. Restricted Share Units shall be subject
to the following terms and conditions:

 



 6 

 

 

(a)                Grant. The Committee may grant one or more Awards of
Restricted Share Units to any Participant. Each Award of Restricted Share Units
represents a bookkeeping entry representing a right granted to a Participant
under this Section 5.3 to receive one Share, a cash payment equal to the Fair
Market Value of one Share, or a combination thereof, as determined in the sole
discretion of the Committee. The applicable Award Agreement shall specify the
number of Awards to be granted to the Participant, the Grant Date and the
restrictions imposed on the Restricted Share Units, including the conditions of
release, vesting and/or the lapse of such restrictions, and terms relating to
settlement of Awards.

 

(b)               Restrictions. Except as specifically provided elsewhere in
this Plan or the applicable Award Agreement, Restricted Share Units may not be
sold, assigned, transferred, pledged or otherwise disposed of or encumbered,
either voluntarily or involuntarily, until the restrictions have lapsed and the
rights to the Shares (or cash, as applicable) have vested. Furthermore, a
Participant’s right, if any, to receive cash or Shares upon termination of the
Restricted Period may not be assigned or transferred except by will or by the
laws of descent and distribution. The Committee may in its sole discretion
provide for the lapse of such restrictions in installments and may accelerate or
waive such restrictions, in whole or in part, based on service, performance or
such other factors or criteria as the Committee may determine.

 

(c)                Rights as a Shareholder. Holders of Restricted Share Units
shall have none of the rights of a holder of Shares with respect to such
Restricted Share Units, or any Shares underlying any Award of Restricted Share
Units. Holders of Restricted Share Units are not entitled to receive
distribution of rights in respect of such Shares, or to vote such Shares as the
record owner thereof; provided, however, that unless otherwise determined by the
Committee, (i) during the Restricted Period, Participants will be credited with
dividend or other distribution equivalents equal in value to those declared and
paid on Shares, on all Restricted Share Units granted to them, (ii) these
dividend or other distribution equivalents will be regarded as having been
reinvested in Restricted Share Units on the date of the Share dividend payments
based on the then Fair Market Value of the Shares thereby increasing the number
of Restricted Share Units held by a Participant, and (iii) such dividend or
other distribution equivalents will be paid only to the extent the underlying
Awards vest.

 

(d)               Forfeiture of Restricted Share Units. Except to the extent
otherwise provided in the applicable Award Agreement, upon a Participant’s
Termination, the Participant shall automatically forfeit all Restricted Share
Units still subject to restriction.

 

(e)                Payment of Restricted Share Units. The payment of Restricted
Share Units shall be made in Shares, unless otherwise determined by the
Committee. The payment of Restricted Share Units shall be made as soon as
practicable after vesting (but in any event within two-and-one-half (2.5) months
following the calendar year in which vesting occurs), except as otherwise
provided in the applicable Award Agreement and unless payment is deferred
pursuant to a timely election permitted by the Committee in compliance with Code
Section 409A.

 

SECTION 6.              SECURITIES LAWS

 

Nothing in this Plan or in any Award or Award Agreement shall require the
Company to issue any Shares with respect to any Award if, in the opinion of
counsel for the Company, that issuance could constitute a violation of any
Applicable Laws. As a condition to the grant of any Award, the Company may
require the Participant (or, in the event of the Participant’s death, the
Participant’s legal representatives, heirs, legatees or distributees) to provide
written representations concerning the Participant’s (or such other person’s)
intentions with regard to the retention or disposition of the Shares covered by
the Award and written covenants as to the manner of disposal of such Shares as
may be necessary or useful to ensure that the grant or disposition thereof will
not violate the Securities Act, any other law or any rule of any applicable
securities exchange or securities association then in effect. The Company shall
not be required to register any Shares under the Securities Act or register or
qualify any Shares under any state or other securities laws.

 



 7 

 

 

SECTION 7.              EMPLOYMENT OR OTHER RELATIONSHIP

 

Nothing in this Plan or any Award shall in any way interfere with or limit the
right of the Company or any Affiliate of the Company to terminate any
Participant’s employment or status as a consultant, advisor or Director at any
time, nor confer upon any Participant any right to continue in the employ of, or
as a Director, consultant or advisor of, the Company or any Affiliate of the
Company.

 

SECTION 8.              AMENDMENT, SUSPENSION AND TERMINATION OF THIS PLAN

 

The Board may at any time amend, suspend or discontinue this Plan, provided that
such amendment, suspension or discontinuance meets the requirements of
Applicable Laws, including without limitation, any applicable requirements for
stockholder approval. Notwithstanding the above, an amendment, suspension or
discontinuation shall not be made if it would impair the rights of any
Participant under any Award previously granted, without the Participant’s
consent, except to conform this Plan and Awards granted to the requirements of
Applicable Laws. Notwithstanding any provision of the Plan to the contrary, if
the Board determines that any Award may be subject to Section 409A of the Code,
the Board may adopt such amendment to the Plan and the applicable Award
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions that the
Board determines are necessary or appropriate, without the consent of the
Participant, to (a) exempt the Award from Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (b) comply with the requirements of Section 409A of the Code.

 

SECTION 9.               LIABILITY AND INDEMNIFICATION OF THE BOARD

 

No person constituting, or member of the group constituting, the Board shall be
liable for any act or omission on such person’s part, including but not limited
to the exercise of any power or discretion given to such member under this Plan,
except for those acts or omissions resulting from such member’s gross negligence
or willful misconduct. The Company shall indemnify each present and future
person constituting, or member of the group constituting, the Board against, and
each person or member of the group constituting the Board shall be entitled
without further act on his or her part to indemnity from the Company for, all
expenses (including the amount of judgments and the amount of approved
settlements made with a view to the curtailment of costs of litigation)
reasonably incurred by such person in connection with or arising out of any
action, suit or proceeding to the fullest extent permitted by law and by the
Charter and Bylaws of the Company.

 



 8 

 

 

SECTION 10.            SEVERABILITY

 

If any provision of this Plan is held to be illegal or invalid for any reason,
that illegality or invalidity shall not affect the remaining portions of this
Plan, but such provision shall be fully severable and this Plan shall be
construed and enforced as if the illegal or invalid provision had never been
included in this Plan. Such an illegal or invalid provision shall be replaced by
a revised provision that most nearly comports to the substance of the illegal or
invalid provision. If any of the terms or provisions of this Plan or any Award
Agreement conflict with the requirements of Applicable Laws, those conflicting
terms or provisions shall be deemed inoperative to the extent they conflict with
Applicable Law.

 

SECTION 11.           SECTION 409A OF THE CODE

 

This Plan and Awards granted under the Plan are intended to comply with or be
exempt from Section 409A of the Code, and shall be limited, construed and
interpreted in accordance with such intent. Notwithstanding the foregoing, in no
event whatsoever shall the Company be liable for any additional taxes,
penalties, interest or other expenses that may be incurred by or imposed on a
Participant by Section 409A of the Code or any damages for failing to comply
with Section 409A of the Code. Whenever an Award Agreement specifies a payment
period with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company. To the
extent any payments provided for under the Plan or any Award are treated as
“nonqualified deferred compensation” subject to Section 409A of the Code, (i) if
on the date of the Participant’s separation from service (as defined in Treasury
Regulation §1.409A-1(h)) with the Company, the Participant is a specified
employee (as defined in Section 409A of the Code and Treasury Regulation
§1.409A-1(i)), no payment constituting the “deferral of compensation” within the
meaning of Treasury Regulation §1.409A-1(b) and after application of the
exemptions provided in Treasury Regulation §§1.409A-1(b)(4) and
1.409A-1(b)(9)(iii) shall be made to the Participant at any time prior to the
earlier of (A) the expiration of the six (6) month period following the
Participant’s separation from service or (B) the Participant’s death, and any
such amounts deferred during such applicable period shall instead be paid in a
lump sum to the Director (or, if applicable, to the Participant’s estate) on the
first payroll payment date following expiration of such six (6) month period or,
if applicable, the Participant’s death, and (ii) for purposes of conforming this
Agreement to Section 409A of the Code, any reference to termination of
employment, severance from employment, resignation from employment or similar
terms shall mean and be interpreted as a “separation from service” as defined in
Treasury Regulation §1.409A-1(h).

 

SECTION 12.           WITHHOLDING

 

The Company shall have the right to deduct from any payment to be made to a
Participant, or to otherwise require, prior to the issuance, vesting or delivery
of any Award or delivery of any Shares or the payment of any cash hereunder,
payment by the Participant of, any federal, state or local taxes required by law
to be withheld. In addition, on the occurrence of any event with respect to an
Award that requires the Company to withhold taxes (including but not limited to
the vesting of Restricted Shares, or the making of an election under Section
83(b) of the Code), a Participant shall pay all required withholding to the
Company or otherwise make arrangements satisfactory to the Company whereby such
taxes may be paid. The Board may permit any such statutory withholding
obligation with regard to any Participant to be satisfied by reducing the number
of Shares otherwise deliverable or by delivering Shares already owned.

 



 9 

 

 

SECTION 13.            GOVERNING LAW

 

This Plan shall be governed and construed in accordance with the laws of the
State of Maryland (regardless of the law that might otherwise govern under
applicable principles of conflict of laws).

 

SECTION 14.              EFFECTIVE DATE AND PROCEDURAL HISTORY

 

This Plan was originally approved by the Board on December 6, 2013, and was
amended and restated following approval by the Special Compensation Committee of
the Board pursuant to an express delegation of power and authority by the Board
as of March 31, 2017 (the “Effective Date”).

 



 10 

 

 

EXHIBIT A

 

“Change in Control” means, except as provided below, the happening of any of the
following:

 

(i)                 the consummation of a merger of the Company into or
consolidation of the Company with another entity, or the closing of a sale or
other disposition of all or substantially all of the Company’s assets (in one or
a substantially concurrent or otherwise related series of transactions);
provided, however, that a Change in Control  under this clause (i) shall not be
deemed to have occurred by reason of a transaction, or a substantially
concurrent or otherwise related series of transactions, upon the completion of
which the beneficial ownership of securities representing 50% or more of the
combined voting power of the Company, the surviving entity or entity directly or
indirectly controlling the Company or the surviving entity, as the case may be,
is held by the same Persons as held the securities representing the beneficial
ownership of the combined voting power of the Company immediately prior to the
transaction or the substantially concurrent or otherwise related series of
transactions;

 

(ii)               the “beneficial ownership” (as defined in Rule 13d-3 under
the Exchange Act) of securities representing greater than 50% of the combined
voting power of the Company is held by any “person” or “group” as defined in
Sections 13(d) and 14(d) of the Exchange Act;

 

(iii)             any “person” or “group” as defined in Sections 13(d) and 14(d)
of the Exchange Act shall have obtained the right or power (whether or not
exercised) to elect or appoint a majority of the members of the Board (or
similar governing body) of the Company; or

 

(iv)             individuals who at the Effective Date constituted the Board of
the Company (together with (A) any new directors whose election by the board of
directors of the Company or whose nomination for election by the shareholders of
the Company was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of such period or
whose elections or nomination for election was previously so approved or (B) any
new directors designated or elected to the Board from time to time by an
Affiliate of Brookfield Asset Management, Inc., its successors and its assigns
(collectively, “Brookfield”) cease for any reason other than death or disability
to constitute a majority of the directors then in office.

 

Notwithstanding anything in this definition to the contrary, a “Change in
Control” shall exclude any event or occurrence resulting from any of the
following:

 

(a) the consummation of any of the transactions contemplated by the Securities
Purchase, Voting and Standstill Agreement, dated as of January 12, 2017 (the
“SPA”), by and among the Company, Hospitality Investors Trust Operating
Partnership, L.P. (f/k/a American Realty Capital Hospitality Operating
Partnership, L.P.) and Brookfield Strategic Real Estate Partners II Hospitality
REIT II LLC and the other Transaction Documents (as defined in the SPA)
(collectively, the “Brookfield Transaction Agreements”);

 

(b) the exercise by Brookfield or (its applicable Affiliates) of its rights and
remedies under any of the Brookfield Transaction Agreements pursuant to the
terms thereof; and

 



 11 

 

 

(c) any consensual transaction between the Company and/or its subsidiaries, on
the one hand, and Brookfield and/or its Affiliates, on the other hand, in
respect of which Brookfield provides additional capital or debt to the Company
and/or its subsidiaries (beyond the amounts contemplated by the Brookfield
Transaction Agreements).

 

For purposes of this definition of Change in Control, “control”, when used with
respect to any Person, means the power to direct the management and policies of
such Person, directly or through one or more intermediaries, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

Notwithstanding anything herein to the contrary, with respect to any payment
under the Plan or any Award that (x) provides for payments that are triggered
upon a Change in Control and (y) constitutes “nonqualified deferred
compensation” within the meaning of Section 409A, such amount shall not be paid
until the earliest of (1) a “change in the ownership of the corporation,” a
“change in effective control of the corporation” or a “change in the ownership
of a substantial portion of the assets of the corporation,” within the meaning
of Section 409A(a)(2)(A)(v) of the Code, (2) the date such amount would
otherwise be settled pursuant to the terms of this Agreement and (3) the
Participant’s “separation of service” within the meaning of Section 409A.

 



 12 

 